Citation Nr: 0611092	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  95-40 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right hip injury with iliotibial 
band subluxation. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for postoperative residuals, incisional hernia with 
scar revision.

3.  Entitlement to an increased (compensable) evaluation for 
inguinal hernia.

4.  Entitlement to an earlier effective date than June 14, 
2003, for a 10 percent evaluation for postoperative 
residuals, incisional hernia with scar revision.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to July 1986 and from September 1988 to September 1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The record shows the VARO in Muskogee, Oklahoma 
having jurisdiction of the appeal, although the veteran 
currently resides outside the United States.  

In April 2002, the Board undertook additional development on 
its own in this matter pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  This practice was invalidated in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), and in October 2003, the Board remanded the 
case to the RO for the additional development.  On remand, 
the RO issued a rating decision in October 2005 that granted 
a 10 percent evaluation from June 14, 2003, for postoperative 
residuals, incisional hernia with scar revision.  The case 
was returned to the Board.  The Board recently received the 
veteran's correspondence to the VARO in Cleveland, Ohio, 
dated in December 2005, wherein she advised VA in response to 
an October 2005 supplemental statement of the case that she 
agreed with the evaluation of 10 percent but disagreed with 
the effective date.  Thus, the issue of an earlier effective 
date for the 10 percent evaluation discussed in the October 
2005 supplemental statement of the case is properly before 
the Board. 




FINDINGS OF FACT

1.  The manifestations of a right hip injury with iliotibial 
band subluxation are no more than mild, with recent 
examination showing flexion to 110 degrees, no limitation of 
extension, no functional impairment of the right hip and no 
hip abnormality. 

2.  The veteran brought a timely appeal to the Board on the 
issue of an increased (compensable) evaluation for 
postoperative residuals, incisional hernia with scar 
revision, a disability the RO had initially rated separately 
as noncompensable (0 percent) in a March 1999 rating 
decision.

3.  In an October 2005 rating decision, the RO granted a 10 
percent evaluation for postoperative residuals, incisional 
hernia with scar revision from June 14, 2003.  

4.  Prior to the Board entering a decision in the appeal of 
the evaluation for postoperative residuals, incisional hernia 
with scar revision, the veteran withdrew the issue from 
appellate consideration through written correspondence to the 
RO dated December 14, 2005, which the Board received in 
February 2006.

5.  The competent medical evidence does not confirm a 
recurrence of the veteran's inguinal hernia, the hernia 
residuals do not require truss or belt for support.

6.  From June 1, 1997, postoperative residuals, incisional 
hernia with scar revision included adhesions that produced 
constipation and pain that interfered with activity and 
represented an ascertainable increase in the disability.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for bursitis of the left hip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 
5252 (2005).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant of the issue of entitlement to an evaluation in 
excess of 10 percent for postoperative residuals, incisional 
hernia with scar revision have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003); and as amended effective April 18, 2003, 68 Fed. Reg. 
13236-13237 (Mar. 19, 2003).

3.  The criteria for an increased (compensable) evaluation 
for inguinal hernia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 
7338 (2005).

4.  The criteria for an effective date of June 1, 1997, for a 
10 percent evaluation for postoperative residuals, incisional 
hernia with scar revision have been met.  38 U.S.C.A. 
§§ 1155, 5110(a); 38 C.F.R. §§ 3.400(o), 4.1, 4.7, 4.21, 
4.114, Diagnostic Code 7301 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Notify & Assist

The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions). The VA regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000 and 
codified mainly at 38 C.F.R. § 3.159 (2005).  

The VCAA is applicable here and the Board finds that there 
has been compliance with the notice and duty to assist 
provisions.  First, there is no issue as to the substantial 
completeness of the application.  38 U.S.C.A. § 5102 (West 
2002).  The veteran has clearly identified the disabilities 
in question and the benefits sought.  Further, she referenced 
the basis for the claim for an earlier effective date and 
increased evaluation for the right hip disability and for 
inguinal hernia.  

Here, VA has notified the veteran and her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  The veteran has been advised of the type of 
evidence lacking to demonstrate entitlement to the benefits 
sought through the August 1995, March 1999, and October 2005 
rating decisions, the November 1995 statement of the case and 
the March 1999, and October 2005 supplemental statement of 
the case that advised the appellant of the character of the 
evidence lacking in her claims.   The August 2002 letter from 
the Board and the June 2004, October 2004, and February 2005 
letters from the RO specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  It was further noted in the 
foregoing documents, collectively, what was lacking to 
substantiate the claims.  

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the AOJ decision 
regarding the claims for increase was made in August 1995, 
well before the veteran was notified of the VCAA.  
Accordingly, the procedural development of the veteran's case 
is not consistent with Pelegrini, supra.  However the timing 
of the notice does not alone establish any prejudice to the 
appellant as recently decided in Mayfield v. Nicholson, 19 
Vet. App. 105 (2005).  Here, the veteran was given ample 
opportunity to provide additional evidence and effectively 
participate in the development of the claims.  The record 
shows she did identify evidence and the RO obtained it.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  It appears to the Board 
that the claimant has indeed been notified that she 
should provide or identify any and all evidence relevant 
to the claims.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the "fourth element" directly referenced on 
page 2 of the June 2004, October 2004 and February 2005 
RO letters, the Board concludes that a single notice to 
the appellant precisely covered all content 
requirements.  She was invited to submit any evidence he 
had regarding the matters discussed in the respective 
correspondence.  In addition the RO issued additional 
duty to assist correspondence in October 1997.  

As for the duty to assist, the RO obtained VA clinical 
records and private treatment records she identified in 
response to various duty to assist invitations from the RO.  
The VA also obtained examinations of the abdomen and the 
right hip during the appeal period.  The veteran also 
submitted records of more recent medical treatment.  

Given that the veteran has been fully advised of her rights 
and responsibilities under the VCAA, that she has had 
responded to the VCAA notice, and that additional evidence 
has been obtained, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  The Board finds that there will be no 
prejudice to the appellant if the Board decides her appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). In summary, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the claimant on all issues.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See, Mayfield, 
supra and Soyini v. Derwinski, 1 Vet. App. 541 (1991).  
Furthermore, the Board is denying the claims for increase for 
the right hip and inguinal hernia and granting in full the 
claim for an earlier effective date.  Thus, any deficiency in 
the previously issued VCAA notice on the effective date 
element is harmless.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006). 

Regarding the withdrawal of appeal of the evaluation of 
postoperative incisional hernia with scar revision, the VCAA 
does not affect matters on appeal when the matter is one 
limited to purely legal questions.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc) holding the VCAA is not applicable 
where it could not affect a pending matter or could have no 
application as a matter of law.  The veteran's intention to 
withdraw the claim is clear from the record and there is no 
factual issue in dispute.


Analysis

Increased Ratings: Right Hip Disability & Postoperative 
Inguinal Hernia

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Regarding an 
evaluation in excess of 10 percent for a disability of the 
right hip, the rating has been assigned by analogy to 
bursitis, which under 38 C.F.R. § 4.71a, Diagnostic Code 5019 
applies the criteria for degenerative arthritis to determine 
the disability evaluation.  38 C.F.R. § 4.20, 4.21.  

The VA clinical records showed on one occasion in October 
1994 the veteran complained of recent inability to walk from 
right hip and leg pain and she stated that the main problem 
was getting up from a chair.  She had no limp but walked 
gingerly according to the report and the impression was 
bursitis of the right hip.  Follow-up VA records through 
early 1995 showed no further reference to the right hip.  An 
operative report for abdominal reconstruction in March 1997 
noted she had no complications with the hip problem at the 
time and she was described as essentially asymptomatic on the 
review of symptoms other than for her abdominal complaints. 

The veteran reported to a VA examiner in December 1997 that 
the right hip slipped out once a year and required three days 
of bed rest and that it was no particular problem otherwise.  
She had no history of hip surgery, and she reported getting 
along without problems if she watched lifting.  The examiner 
reported no abnormality of the hip, and the range of motion 
(all from 0 degrees) was flexion 135 degrees, extension 35 
degrees, adduction 30 degrees, abduction 45 degrees, external 
rotation 65 degrees, and internal rotation 45 degrees.  An X-
ray was interpreted as showing no significant arthritis.  The 
examiner's impression was mild residuals of right hip injury 
with history of iliotibial band subluxation.   

It was reported on a VA examination in June 2003 that the 
veteran was very active, although complaining of significant 
hip pain at times.  She reported walking more than 10 miles a 
week, and hiking without difficulty.  She took medication at 
times for pain but she had no lateral hip pain and no history 
of flare-ups as this was a low level, constant issue.  The 
examiner reported no lateral hip tenderness, and full and 
symmetrical range of motion that was flexion 110 degrees, 
external rotation 65 degrees, internal rotation 25 degrees, 
abduction and adduction were each 65 degrees.  Muscle 
strength was graded as 5/5 for the entire lower extremity in 
all groups tested, and light touch sensation was intact in 
all dermatomes.  An X-ray was reported as unremarkable, with 
no evidence of flattening, eccentricity, extrusion or 
subluxation of the hip.  The symphysis pubis appeared normal 
and the acetabulum showed no evidence of degeneration or 
arthritis or greater trochanteric abnormality.  The examiner 
stated there was no evidence on examination of any problems 
with the right hip.  The examiner did not believe there was 
any functional impairment to interfere with full time work in 
light of activity she reported.  

The record does not show any reference to ankylosis of the 
right hip, therefore the rating scheme for ankylosis is not 
applicable.  Nor are the rating schemes for fail joint, 
fracture or malunion of the hip applicable in view of the 
objectively reported radiology and clinical findings.  
38 C.F.R. § 4.71a; Diagnostic Codes 5250, 5251 and 5254 
(2005).  There must be independent medical evidence to 
support the diagnosis before it could be substituted as an 
applicable alternative rating scheme for the right hip.  See, 
e.g., Butts v. Brown 5 Vet. App. 532, 540 (1993) citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The standarized description of joint motion measurement shows 
hip flexion 0-125 degrees, and hip abduction 0-45 degrees.  
38 C.F.R. § 4.71, Plate II.  A 10 percent evaluation may be 
assigned for limitation of extension of a thigh with 
extension limited to 5 degrees.  A 10 percent evaluation is 
provided for limitation of flexion of the thigh to 45 
degrees, and there is a 20 percent evaluation for flexion 
limited to 30 degrees.  A 20 percent evaluation may be 
assigned for limitation of abduction of the thigh with motion 
lost beyond 10 degrees.  A 10 percent evaluation may be 
assigned for limitation of adduction of a thigh with 
inability to cross legs or limitation of rotation of a thigh 
with inability to toe-out more than 15 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Codes 5251, 5252, 5253 (2005).

The Board finds that the record when viewed against the 
applicable diagnostic codes referable to hip or thigh does 
not permit assignment of a higher evaluation.  The veteran 
does not have sufficient limitation of motion to warrant 
assignment of a higher evaluation based on limited flexion.  
The Board notes that the demonstrated range of flexion does 
not more nearly approximate the criteria for a minimum 
compensable evaluation without benefit of the provisions for 
rating bursitis under Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59.  Furthermore, the veteran does not manifest more than 
slight limitation of motion when the overall ranges of motion 
are compared against the normal ranges of motion for hip 
flexion and abduction.  Nor was there evidence of an 
appreciable limitation of adduction or rotation.  Therefore, 
in light of the current findings which are given precedence, 
being adequate and relevant, and including the examiner's 
elaboration on the evaluation, the Board concludes there is 
no functional loss due to pain which would warrant a higher 
evaluation with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Concerning an increased (compensable) evaluation for inguinal 
hernia, a VA rating decision in March 1999 separately rated 
residuals of inguinal hernia, postoperative with revision of 
scar as 0 percent under Diagnostic Codes 7805-7338, from June 
1, 1997, noting it was previously evaluated as part of 
Diagnostic Code 7618.  The rating scheme for inguinal hernia 
provides a 60 percent rating for a hernia that is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  Inguinal hernia that is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible shall be rated 30 percent.  
Postoperative recurrent inguinal hernia, readily reducible 
and well supported by truss or belt may be rated 10 percent.  
If not operated, but remediable or small, reducible, or 
without true hernia protrusion a 0 percent rating may be 
assigned.  Note: Add 10 percent for bilateral involvement, 
provided the second hernia is compensable. This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 
7338. 

The record shows that the initial reference to postoperative 
inguinal hernia was in a February 1995 rating decision which 
added this to the disability evaluation of pelvic 
inflammatory disease.  The record of medical treatment 
confirmed repair of an inguinal hernia in June 1994.  A March 
1995 VA report contained no reference to inguinal hernia, and 
a VA examination in November 1995 was also unremarkable.  
Thereafter, the record shows no reference to inguinal hernia 
on reexamination in February 1996, during private 
hospitalization for abdominal wall repair in March 1997, or 
during the postoperative follow-up through mid 1997.  

Private treatment reports show she was evaluated for 
incontinence late in 1999 and that the abdomen was 
unremarkable.  A follow-up report in February 2000 noted a 
complaint of a lump in the right lower quadrant, with 
examination showing question of right inguinal hernia.  
Thereafter, there is no reference to recurrent inguinal 
hernia on VA examination in June 2003.  The examiner 
described the abdomen as soft, nondistended and nontender.  
The record of subsequent medical treatment the veteran 
submitted does not mention a recurrent inguinal hernia.  

Applying the information from recent examination reports to 
the rating schedule criteria leads the Board to conclude that 
a higher evaluation is not warranted.  The basic elements for 
a compensable rating for recurrence of hernia and need for 
support are not shown.  Although there was a question of 
recurrence early in 2000, the record does not confirm 
recurrence then or at any time thereafter and there is no 
need for truss or belt support.  Overall, the objective 
findings do not reasonably raise as question as to which of 
the ratings for inguinal hernia is more nearly approximated.  
38 C.F.R. § 4.7.


Earlier Effective Date

The veteran asserts that she should receive the 10 percent 
evaluation for postoperative residuals, incisional hernia 
with scar revision, from June 1997 instead of June 14, 2003.  
She contends that the record showed she had adhesions and 
severe stomach problems at that time and that she received 
medication since 1998.

The record shows that she was hospitalized in March 1997 for 
repair of abdominal pain, hernia and abdominal wall weakness 
complaints.  A December 1996 report (also received in March 
13, 1997) noted she would benefit from extensive scar 
revision with strengthening of areas of herniation and 
resection of redundant skin and strengthening of internal 
oblique muscle flaps.  She reported pain with exercise or 
housecleaning activities.  She did well with postoperative 
follow-up through mid 1997.  

A VA rating decision in March 1999 separately rated residuals 
of incisional hernia, postoperative with revision of scar as 
0 percent under Diagnostic Codes 7805-7339, from June 1, 
1997.  This rating began after the termination of a temporary 
total disability rating under 38 C.F.R. § 4.30 which had been 
in effect from March 1997.  It was noted the disability was 
previously evaluated as part of Diagnostic Code 7618.  Under 
that Diagnostic Code, the 30 percent evaluation for total 
hysterectomy is the only rating other than a 100 evaluation 
that is provided for the limited period of three months after 
removal.  

The VA examiner in June 2003 reviewed the record and stated 
that in 1997 the veteran underwent incisional hernia repair 
and lysis of adhesions and subjectively described some 
internal pelvic discomfort associated with her abdominal 
incisions.  The examiner opined that all of the procedures in 
her history contributed to the formation of adhesions in the 
abdomen and pelvic region internally, and that her subjective 
discomfort, difficulty with constipation, and right groin 
pain were more likely than not secondary to residuals of her 
abdominal/pelvic procedures.

The RO rating decision in October 2005 explained that the 10 
percent evaluation was being assigned from the date of the VA 
examination in June 2005 that showed incisional hernia scar 
tenderness.  The disability was evaluated under Diagnostic 
Codes 7339-7804.  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) and provide that the effective date shall be 
the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).  However, in general, where the increase 
does not precede the date of claim, the effective date is 
governed by the later of the date that it is shown that the 
requirements for an increased evaluation are met or the date 
the claim for an increased evaluation is received.  See, 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.  

The RO's selection of June 1, 1997, as the date for 
separately evaluating incision hernia residuals is reasonable 
as it coincides with the termination of a temporary total 
evaluation based on hospitalization for hernia repair.  The 
medical evidence as discussed in the recent VA examination 
referring to postoperative residuals of several surgeries 
suggests an increase in disability was evident from June 1, 
1997.  Reasonably interpreted it did contain objective 
medical evidence indicating that the veteran suffered 
ascertainable disability from adhesions when she was 
hospitalized in March 1997.  According to the recent VA 
examiner's interpretation the constipation and distress were 
manifestations of her postoperative abdomen.  In addition, 
the December 1996 report noted a history of problems with 
attempting various types of activity.  

There is independent medical evidence to support the 
evaluation under the criteria for adhesions and the Board may 
substitute it as an alternative rating scheme for the 
incision hernia for the period in question.  See, e.g., Butts 
v. Brown 5 Vet. App. 532, 540 (1993) citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991)(where RO and the Board 
had evaluated a claimant's condition under the wrong 
diagnostic code, the court selected the correct code and 
directed Board to evaluate condition under that code).  A 
disability rating for adhesions coordinates the evaluation 
with impairment of function and it reflects the extent of the 
service-connected pathology as the VA examiner in 2003 
described it.  See, e.g., Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  See also 38 C.F.R. §§ 4.2, 4.21.  

The rating schedule provides a 10 percent evaluation for 
peritoneal adhesions that are moderate, with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension. 
Note: Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  38 C.F.R. § 4.114, 
Diagnostic Code 7301.  The manifestations of the veteran's 
disability from June 1997 fit closely with the criteria for 
the 10 percent evaluation and provide a plausible basis for 
an earlier effective date.  Therefore, the Board finds that 
an effective date for increased evaluation of June 1, 1997, 
would be appropriate.  This outcome represents a liberal 
application of the law to the facts of his case as is in 
accord with the intended liberal application of the law and 
regulations.  38 C.F.R. §§ 3.103(a), 4.1, 4.2 and 4.6.  


Evaluation of Postoperative Residuals,
 Incisional Hernia With Scar Revision

The record shows that in June 1994 the veteran filed a claim 
for convalescence after surgery to repair an incisional 
hernia and that the RO rating decision in February 1995 
included postoperative incisional hernia as a manifestation 
of a disability rated as pelvic inflammatory disease and 
pelvic adhesions, postoperative total hysterectomy.  There 
was no change in the 30 percent rating under Diagnostic Code 
7618, which had been in effect since June 1993.  The RO 
decision notice issued in February 1995 listed incisional 
hernia as a manifestation of the pelvic inflammatory disease.  
The veteran did not appeal this determination but did 
disagree with an August 1995 rating decision that continued 
the 30 percent evaluation under Diagnostic Code 7618.  She 
was issued a statement of the case (SOC) in November 1995 and 
the RO received her substantive appeal in December 1995.  

Thereafter, a RO rating decision in March 1999 for the first 
time separately rated residuals of incisional hernia, 
postoperative with revision of scar, 0 percent under 
Diagnostic Codes 7805-7339, from June 1, 1997.  The rating 
decision noted the disorder was previously evaluated as part 
of Diagnostic Code 7618.  The notice letter issued in March 
1999 advised her that the residuals of incisional hernia, 
postoperative with revision of scar remained 0% disabling.  
She was issued a copy of the rating decision with the notice 
letter.  The RO issued a supplemental statement of the case 
(SSOC) to the veteran in March 1999.  

Thereafter, the case reached the Board and was remanded to 
the RO in October 2003 to consider additional evidence which 
the Board had developed on its own motion.  A RO rating 
decision October 2005 reviewed the pertinent evidence and 
granted a 10 percent evaluation for residuals of incisional 
hernia with scar revision effective from June 14, 2003, the 
date of the VA examination.  In the SSOC issued in October 
2003, which addressed three issues, the veteran was advised 
of the rating decision and the effective date and told that 
the claim was considered to be in appellate status and that 
further processing would continue unless she advised the RO 
that she was satisfied with this decision.  

In a statement in support of her claim (VA Form 21-4138) 
dated December 14, 2005, in response to the SSOC she checked 
the preprinted statement that she was satisfied with the 
decision regarding her appeal, adding "with my percentage 
rating".  She also checked the second paragraph indicating 
she was not happy with the "entitlement date of July 2003".  
Th RO received this statement on December 20, 2005, and it 
was received at the Board on February 16, 2006, after the 
date of a written presentation to the Board.

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing or on the 
record at a hearing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).  

The recent amendment provided in essence that withdrawal may 
be made by the appellant or by his or her authorized 
representative, and modified the provision in the former 
regulation that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without 
the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2005).  VA stated that the amendment is 
intended to remove an unnecessary restriction on who may 
withdraw an appeal to the Board and to clarify appeal 
withdrawal procedures.  See 68 Fed. Reg. at 13236.  In any 
event that amendment does not warrant a different 
disposition given the facts of this case.

Through the December 14, 2005, correspondence, the appellant 
informed the RO and the Board that the issue of an evaluation 
in excess of 10 percent for incisional hernia with scar 
revision was being withdrawn.  Therefore, there remain no 
allegations of error of fact or law for appellate 
consideration regarding this matter.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed as to the foregoing claim without prejudice.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bursitis of the left hip is denied. 

The claim of entitlement to a disability evaluation in excess 
of 10 percent for postoperative residuals, incisional hernia 
with scar revision is dismissed.

Entitlement to an increased (compensable) evaluation for 
inguinal hernia is denied.

Entitlement to an effective date of June 1, 1997, for a 10 
percent evaluation for postoperative residuals, incisional 
hernia with scar revision is granted, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


